—In an action to recover damages for personal injuries, etc., based on medical malpractice, the defendant Central General Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated February 15, 1996, as denied its motion pursuant to CPLR 3212 for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the appellant’s motion is granted, and the complaint and all cross claims are dismissed insofar as asserted against the appellant.
*588The affidavit sworn to November 15, 1995, by Dr. Julius H. Jacobson II made out a prima facie case that the appellant had not departed from good and accepted standards of medical practice in treating the plaintiff Albert Gehres during his admission at the appellant hospital. In his affirmation in opposition to the appellant’s motion, the plaintiffs’ expert maintained that the appellant departed from accepted standards of medical care in that subsequent to the surgery which was performed on November 10, 1986, antibiotics were not administered to Mr. Gehres for a period of several days, notwithstanding that his infection was worsening.
However, the plaintiffs’ expert’s vague assertions are refuted by the doctor’s order sheets and the medication record, which indicate that the antibiotic Keffin was prescribed and administered to Mr. Gehres every six hours from November 11, 1986, through November 17, 1986. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.